Title: To George Washington from Henry Knox, 6 November 1794
From: Knox, Henry
To: Washington, George


        
          Sir
          Department of War, November 6 1794.
        
        I have the honor to submit the information hitherto deficient of the evacuation of the Creek lands on the frontier of Georgia—This is contained in Constant Freeman’s letter of the 29th of September and the enclosures therein contained, which with his letter of the 12th October are herewith submitted. As soon as you have perused them, they shall be copied for Congress. I am Sir, with the highest respect, Your most obedt Servt
        
          H. Knox
        
      